 KANSAS CITY LOCAL 235KansasCity Local 235,Graphic Arts InternationalUnionandThe KansasCity StarCompany andKansas City Stereotypers and Electrotypers UnionNo. 6. Case 17-CD-173November 26, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by The Kansas City Star Company, hereincalled the Employer, alleging that Kansas City Local235, Graphic Arts International Union, herein calledthe Photoengravers, has violated Section 8(b)(4)(ii)(D)of the Act by engaging in certain proscribed activitieswith an object of forcing or requiring the Employer toassign certain work to employees represented by thePhotoengravers rather than to employees representedby Kansas City Stereotypers and Electrotypers UnionNo. 6, herein called the Stereotypers.Pursuant to notice, a hearing was held before Hear-ing Officer Ward Summerville on July 16, 30, and 31,1974.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to present evidence bear-ing on theissues.Thereafter, all parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby affirmed.The Board has considered the briefs and the entirerecord in this case and hereby makes the followingfindings:ITHE BUSINESS OF THE EMPLOYERThe Kansas City Star Company, a Missouri corpora-tion with its principal place of business in Kansas City,Missouri, is engaged in the printing and publishing ofa daily newspaper. During the past 12 months, TheKansas City Star Company grossed in excess of$200,000 through the printing and publishing ofnewspapers. It subscribes to interstate news services,publishes nationally syndicated features, and adver-tises nationally sold products. Accordingly, we find,as the parties have stipulated, that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.11THE LABOR ORGANIZATIONS INVOLVED133The parties stipulated, and we find, that Kansas CityLocal 235, Graphic Arts International Union, andKansas City Stereotypers and Electrotypers Union No.6 are labor organizations within the meaning of Section2(5) of the Act.III.THE DISPUTEA. Background and Factsof theDisputePrior to December 1973, when the Employer firstintroduced the DuPont dycril plastic platemakingprocess, the Employer utilized the traditional "hotmetal" method of publishing its newspaper. Under thistraditionalmethod, news and editorial material is re-produced by means of metal slugs of type which arearranged as a story on a metal frame (chase) used toorganize a page of hot metal. Along with the slugs oftype composing the news stories and advertisements onthe page areengravingsof photographs and drawingswhich accompany the printed matter.Members of Photoengravers have traditionally per-formed for the Employer the function of producingzinc engravings from photographic negatives for use onthe frame of hot type. The creation of the zinc platebegins with a group of photographs assembled as apasteup.Using a special camera, the photoengraversthen produce a film negative of the pasteup. The nega-tive is then placed on a piece of light-sensitive zinc, andplaced on an exposure unit where the zinc plate isexposed to light, hardening the exposedareas.The timeof the exposure of the negative must be carefully con-trolled, based upon the quality of the copy. The zincplate is attached to a rapid etch machine containing anacid bath which is splashed on the surface of the plate,washing away the areas which were not hardened byexposure to light. The operator of this machine, also aphotoengraver, must control the duration of the acidbath, depending upon the condition of the acid solutionand the quality of the copy used to produce the nega-tive. The acid etches away portions of the zinc, leavinga relief surface on which the image ultimately to beprinted is raised above the rest of the plate. The plateis then rinsed with water and dried over an open flame.The resulting plate is then sent to the composing roomwhere it is incorporated into a page form.The page form is next taken to the stereotype depart-ment where stereotypers, operatinga mat-molding ma-chine, impress the raised surface of the type and en-gravings onto a piece of high moisture contentcardboard (mat). The mat is transferred to a Sta-Himachine which dries the mat and forms it into asemicylindrical shape. The curved relief mat is thenplaced in a casting machine which pours hot lead on the215 NLRB No. 31 134DECISIONSOF NATIONALLABOR RELATIONS BOARDmat, which, after cooling, results in the formation of asemicylindrical lead press plate for attachment to thepress. The creation of the stereotype lead plate from apattern plate (the zinc plate used for creation of themat) has been the traditional function of employeesrepresented by the Stereotypers.The Employer has recently introduced the DuPontdycril plastic platemaking process at its plant, but doesnot print allits pagesfrom plastic: The DuPont processis remarkably similar to the zinc process and indeedwas selected because its characteristics are similar tothose of zinc. The process is preceded by the making ofa negative,which is placed on a piece of light-sensitiveplastic.The plastic plate is inserted into the DuPontDycril Exposure Unit, which exposes the negative tolight to harden the plastic on the exposed areas so asto create a raised surface. The plastic plate is removedto the Hi-Speed Washout machine containing a causticsolution which is splashed across the surface of theplate to wash away the coating which has not beenhardened by exposure to light. The plate is then me-chanically dried by an air flame in the Dycril PlateDryer. The finished plastic plate is sent to the compos-ing room, where the final steps for printing are thesame as in the zinc plate process.A zinc or plastic plate, when the etching and dryingprocesses are completed, may be used to print directlywithout the creation of a stereotype lead press plate, inwhich case the etched zinc or plastic plate itself is usedas the printing surface. When the Employer uses sucha direct printing method, photoengravers create thezinc or plastic plates, and stereotypers attach the platesto a press saddle.The procedures for the manufacture of zinc or plasticplates,whether they are used to create a stereotypeplate or for direct printing,are the same; the machinesand material are different. The Employer has fre-quently printed directly from zinc plates created byphotoengravers. The Employer is now experimentingwith printing directly from plastic plates. One effect ofdirect printing is to eliminate the stereotypers' functionof casting lead press plates.The DuPont dycril process was introduced at theEmployer's plant in December 1973, and the work ofmaking plastic plates was assigned to photoengravers.In several bargaining sessionswhich tookplace withinthe last 3 years, the Stereotypers claimed jurisdictionover the creation of plastic plates in the event that suchplates were introduced at the plant. The Employer con-tinually asserted that the work fell within the Photoen-gravers jurisdiction.In the most recent negotiations,the Stereotypers claimed the work of making plasticplates and was then refused in its request for a decisionon this question by a neutral arbitrator. On February11, 1974,the Photoengravers,after learning of pressurebeing exerted on the Employer by the Stereotypers,threatened, in disregard of its no-strike obligation, tostrike the Employer if plastic plate platemaking wereassigned to members of the Stereotypers.B.Work in DisputeIn dispute is the work involved in the production ofDuPont dycril plastic plates, specifically when theseplates are to be used for direct printing. There is nodispute over the following items: the camera work re-quired prior to theinitiationof the platemaking proc-ess; the production of zinc plates, regardless of whetherthey are used as pattern plates or for direct printing; theproduction of plastic plates when they are used as pat-tern plates;and the mountingof theplates on the presssaddle.C.Contentionsof thePartiesThe Employer has assigned the work in dispute toemployees represented by the Photoengravers. ThePhotoengravers claims the work and argues that theDuPont process is not new,but is merely a variation ofthe work which its members have performed for manyyears.The Photoengravers asserts that the zinc andDuPont processes are functionally similar,with theonly difference being the material used. Both the Em-ployer and the Photoengravers contend that the assign-ment is further supported on the basis of employerpreference,applicable contract clauses, relative skills,efficiency, and job impact.The Stereotypers claims that the work should beassigned to its members.It concedes that plastic platesare used as pattern plates and for direct printing, claimsno jurisdiction over the pattern plates, but asserts thatthe ultimate function for which the plates are usedshould be determinative,thus giving it jurisdiction overthe process when the plastic plate is to be used fordirect printing.It contends that its members have tradi-tionallymade "press-ready" plates (through the pro-cess of making and molding the mat and casting it withlead), and that the DuPont plastic plates are "press-ready" because they can be used to print directly. TheStereotypers concedes that the machinery and pro-cesses in making the plastic plates are similar, regard-less of the ultimate use to which the plastic plate is put,but asserts that the DuPont process is a technologicalinnovation which is covered by its contract with theEmployer. The Stereotypers finds further support forits claimof jurisdictionin its collective-bargaining con-tract, training, and skills, and in the fact that the unitof stereotypers may be eliminated if photoengravers aregiven the work. KANSAS CITY LOCAL 235135D. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermine a dispute out of which a Section 8(b)(4)(d)charge has arisen.However,before the Board proceedswith a determination of the dispute, it must be satisfiedthat there is reasonable cause to believe that Section8(b)(4)(D) has been violated. The parties stipulatedthat there is no agreed-upon method, binding on allparties, for the voluntary adjustment of the dispute.On February 11, 1974, Harold Larson, president ofthe Photoengravers,telephoned the assistant to thegeneral manager of the Employer.Larson stated thatthe Photoengravers was concerned about its jurisdic-tion and that if the Employer considered giving awayany of its present work or jurisdiction the Photoengrav-ers would strike the Employer.In view of the conduct described above, we find thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(ii)(D) has occurred and that the disputeis properly before the Board for determination underSection 10(k) of the Act.E.Merits of the Dispute1.Collective-bargaining contractsIn pertinent part, the contract between the Employerand the Photoengravers reads:The process of photo engraving and its attendantwork thereto is defined as being and is all opera-tions of the process pertaining to the production ofphoto engraving plates, plates for offset for finalpublication product, and gravure cylinders andplates of any substance for final publication pro-duct or material from copy or from originals and-/or subjects when furnishedin lieuof copy up tothe finished product.All material to be reproduced for original platemaking purposes shall serve as copy for the cam-era and be processed and completed under presentor future operations by members of the GraphicArts International Union.The jurisdictionof the G.A.I.U.includes photog-raphy, theprocess of reproducing as photo engrav-ings all negatives and positives of photo composedtype film or other copy for reproductivepurposes,color scanning, stripping, printing, etching,finish-ing,engraving,tint laying,proofing,routing,blocking,making of offset plates for final publica-tion product,,dot etching,operation of photo-com-posing machines defined as a camera or plate-maker and the operation of electronic platemakingdevices or machines for reproductive purposes.Should any publisher install any equipment oradopt any work process designed as a substitutefor or evolution of work now being done by photo-engravers, the publishers shall recognize the juris-diction of the G.A.I.U. over such equipment andwork processes and shall make no other contractcovering such work.The above section does not specifically mention theDuPont dycril plastic platemaking process, but doestalk in terms of "plates of any substance." The presentcontract was negotiated in 1972, when the Employerwas considering changing over to the plastic platemak-ing process. During the 1972 negotiations, the processwas discussed in general terms and the Employerrecognized that the work fell within the Photoengrav-ers jurisdiction.During similar negotiations with theStereotypers, who claimed the plastic work, the Em-ployer stated that the work belonged to the Photoen-gravers.The words "plates of any substance" and "for finalpublication product" were added to the Photoengrav-ers contract in 1965, and were continued in the presentcontract.Itwould appear that these terms,as well asthe evolutionary clause, were negotiated in contempla-tion of a new process,and that, if they are to have anymeaning at all, they must be construed to encompassthe DuPont process. InThe Washington, D. C. Stereo-typers Union No. 19 (The Evening Star Newspaper Com-pany),181 NLRB 784 (1970), a case involving the Let-terflex process, which also uses plastic plates, we statedat 786:The functional similarity of the traditional photo-engraving and Letterflex processes is undeniable.Each includes analogous,discrete steps,beginningwith the projection of a negative onto a plate,proceeding with the hardening of the image andetching. . . .The Stereotypers attaches great sig-nificance to the fact that the end product of theLetterflex process is a printing plate, whereas theend product of photo-engraving . . . has been a"photo-engraved" plate. The validity of this dis-tinction, however, is questionable, for while it istrue that the magnesium plates produced by thePhoto-Engravers have never been affixed directlyto the presses and used for printing by the Em-ployer, the record indicates that such plates can bebent for direct application to presses and that thisin fact is done in some printing operations. Thus,itwould not be inaccurate to describe such platesas printing plates also.We conclude, therefore,that the Letterflex process has evolved from tradi-tional photo-engraving . . . .In the present case,the Stereotypers contends thatthe dycril plate is a printing plate (press-ready). The 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord indicates that the Employer has frequently usedthe zinc plate for direct printing, and thus the zinc platecould also be called a "press-ready"plate, but theStereotypers claims no jurisdiction over zinc plates re-gardless of how they are used.The steps in the twoprocesses are similar and the machines involved arefunctionally the same.Photoengravers perform theirtraditional job functions regardless of whether thematerial used is zinc or plastic.The draft agreement,which has not yet been signed,between the Employer and the Stereotypers reads, inpertinent part:This work shall include:allmolding, packing, dry-ing, finishing,sawing, trimming,routing, register-ing of color, plating of stereotypes,mortising ofplates and the casting,finishing,and mounting ofall such plates including plastic, rubber and elec-trotype plates . .. .This shall also include direct printing,which willconsist of registering,bending, sawing,filing andcrimping of any various size plates or cuts andadhering to press saddle plates for ultimate use inthe production of printed matter.In the event of the introduction of any new proc-ess,machinery or equipment affecting the stereo-type department as herein defined,the Companyagrees to give the Union 120 days notice as to thetime it expects to put such new process,machineryor equipment into operation for production, andagrees to provide training for journeymen,repre-sented by the Agreement,in the operation of suchequipment.The Stereotypers contends that its jurisdiction in-cludes work involving plastic and work involving directprinting.However, the direct printing clause specifi-cally defines the work involved,and does not includethe production of plastic plates. The reference to directprinting is concerned with the mounting rather thanthe production of plates and thus provides no basis forthe application of the clause to the making of dycrilplates.Furthermore,the reference to plastics clearlycontemplates the process after the plate has left thehands of the photoengravers.The draft agreement between the Employer and theStereotypers also contains a clause stating that the par-ties agree to be bound by the constitution and generallaws of the International Stereotypers and Electrotyp-ers Union.The constitution contains language statingthat Stereotypers work includes, among other things,molding in any type of material,the preparation ofsuch molding material,and the casting,molding, andprocessing of plates for printing in lead, and the prepa-ration of such molding material, and the casting, mold-ing, and processing of plates for printing in lead, andthe preparation of all casting material,including plas-tic. It is clear that the constitution makes no referenceto the creation of the dycril plate itself,but only to thecasting and molding of such plates.Nor does the con-stitution mention any of the photoengraving machines.In addition,the constitution contains a craft agreementbetween the Stereotypers and Photoengravers, bywhich the parties agree that "all work performed onphoto-engravings properly belongs to and is concededto the members of the Photo-Engravers'Union."2.Area, craft,and industry practiceThe DuPont process,as well as other plastic plate-making processes,is not in widespread permanent usein the newspaperindustry.However, the record revealsthat at newspapers where a plastic process is used thetrend is toward the use of photoengravers as operatorsof the machineryinvolved in the creation of the plasticplate.There are a number of plastic platemaking processesdeveloped by various manufacturers which are verysimilar to the DuPontdycrilprocess used at the KansasCityStar.They are allbasically the same, with varia-tions according to their manufacture.At the newspa-pers identifiedby the record,the work has been as-signed to photoengravers.3. Job impactThe record shows that,although the introduction oftheDuPont process will result in the addition ofmounting operations to the stereotypers'work whenthe plastic plate is used for direct printing, the assign-ment of the work to photoengravers would eliminatethe molding,drying and casting operations now per-formed when the plate is used as a pattern plate.However, the Employer is not now prepared to directlyprint all of its newspaper pages from plastic plates. Atthe present time,stereotypers are still required to makecast lead plates from the zinc or plastic relief plate andthe introduction of the DuPont process on an experi-mental basis has not forced a reduction in the numberof stereotypers.For as long as the current platemakingprocess continues,with a combination of plates used aspattern plates and for direct printing, none of thestereotypers will lose his job.It is true that in severalyears, when the technology is available which will al-low the Employer to print directly 100 percent fromplastic, it will be unnecessary to employ a full comple-ment of stereotypers.However, even with direct print-ing from plastic,there would remain a substantial needfor the stereotypers to attach the plates to saddles formounting on the presses. KANSAS CITY LOCAL 235If the plastic platemaking were awarded to thestereotypers, there would be a 70-percent reduction inthe number of photoengravers needed to do the camerawork, while the Employer would have to increase thenumber of stereotypers.For the present time, there is no unfavorable jobimpact on either Union. Any impact will come onlywhen direct printing is feasible, when some of thestereotypers may lose their jobs (unless the Stereo-typers agrees to a job placement program which theEmployer has proposed for displaced members). Animmediate award to the stereotypers would resultin a far more unfavorable impact on the photoen-gravers.4.Economy and efficiencyThe record contains much evidence as to theeconomy and efficiency gained by awarding the workto the photoengravers. The platemaking process,whether the plate is zinc or plastic, is a highly inte-grated process requiring constant interchange andcommunication among the photoengravers. Awardingthe work to the photoengravers also increases flexibilityamong the employees, since each photoengraver canand does perform each of the necessary steps. It wasfurther pointed out that the dycril process requires aknowledge of engraving to be able to make necessarydecisions and corrections on the photographic negativeused to make the plate. The photoengravers are skilledin the camera work. Even if stereotypers could betrained to spot a problem, it would still require a photo-engraver to define the problem and correct it.Presently the photoengravers work on third floor ofthe Employer's plant, while the stereotypers are locatedon the second floor. If the stereotypers were awardedthe work, the machinery would have to be moved. Thiswould not be practical since it would necessitate con-stantly transporting a fragile negative between floors,with the likelihood of damage. Furthermore, the plasticprocess requires a special environment of lighting andcleanliness which now exists in the photoengravers'area, but which would have to be specially created onthe stereotypers' floor.Thus, an assignment to the stereotypers would dis-rupt an integrated, functionally efficient operation, andsubstitute for it a divided operation, physically separateand separately supervised.5. SkillThere is no question that the photoengravers possessthe skills necessary to make plastic plates using theDuPont machines. Neither is there doubt that ster-eotypers could be trained in the process. Neverthe-less, incomparing the relative skills of each andconsidering the apprenticeship program sponsored137by the Photoengravers, it appears that the skillspresently possessed by the photoengravers as thoseskills related to the zinc process are more relevantto the Employer's needs inthe operation of the Du-Pont dycril machines.6.Employer preferenceInDecember 1973, on the basis of jurisdictionalprovisions in the respective contracts and relyingheavily on the skills of the photoengravers, the Em-ployer assigned the work in dispute to the photoengrav-ers. The record indicates that the Employer is satisfiedwith the results of the assignment and maintains apreference for an assignment of the work to the photo-engravers.ConclusionUpon the record as a whole, and after full considera-tion of all the relevant factors involved, we concludethat the employees represented by the Photoengraversare entitled to the disputed work and we shall deter-mine the dispute in their favor. Where, as here, theDuPont process is closely analogous to traditionalphotoengraving, and the evolutionary clause of thePhotoengravers contract appears to embrace it; whereskill, efficiency, and economy are furthered by an as-signment of the work to the photoengravers; wherethere is craft and area practice which, though not con-clusive, favors such an assignment; and where the Em-ployer has been satisfied with and continues to preferthe assignment, we must conclude that an assignmentof the work to the photoengravers is warranted.In making this determination, we are assigning thedisputed work to photoengravers employed by the Em-ployer and represented by Local 235, but not to thePhotoengravers or its members. Our present determi-nation is limited to the particular dispute which gaverise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following Determination of Dispute:Photoengravers employed by the Employer who arecurrently represented byKansas City Local 235,Graphic Arts International Union, are entitled to per-form the work of producing plastic relief plates byoperation of the DuPont machines, including all stepsup to the drying of such plates, but excluding themounting operation.